In the Supreme Court of Georgia



                               Decided: March 1, 2021



      S21Y0357. IN THE MATTER OF GEORGE MICHAEL
                       PLUMIDES.

     PER CURIAM.

     This disciplinary matter is before the Court on a Notice of

Discipline recommending the disbarment of George Michael

Plumides (State Bar No. 582274). The Notice of Discipline alleges

serious misconduct related to five different disciplinary matters.

Plumides was personally served but failed to timely file a Notice of

Rejection. Therefore, he is in default, has waived his right to an

evidentiary hearing, and is subject to such discipline and further

proceedings as may be determined by this Court. See Bar Rule 4-

208.1 (b).
      Plumides was admitted to the Bar in 1990 and has twice

received confidential disciplinary sanctions.1 The record reflects

that Plumides engaged in a pattern of abandoning clients in civil

and criminal matters and supports the conclusion that he committed

numerous violations of the Georgia Rules of Professional Conduct

found in Bar Rule 4-102 (d), for which disbarment is the most severe

sanction.2 Specifically, the facts, as deemed admitted by Plumides’s

default, show that the following misconduct occurred over the past

several years. Plumides settled personal injury suits for two clients

but failed to appropriately account for the settlement proceeds and

failed to disburse the proceeds to one client; failed to maintain client

funds in an IOLTA bank account; failed to appear at calendar calls

for two clients in criminal matters and then failed to appear on a



      1 Plumides received a Formal Letter of Admonition in 2002, see Bar Rule
4-102 (b) (6), and a Confidential Reprimand in August 2019, see Bar Rule 4-
102 (b) (5). See also Bar Rule 4-208 (“In the event of a subsequent disciplinary
proceeding, the confidentiality of the imposition of confidential discipline shall
be waived and the Office of the General Counsel may use such information as
aggravation of discipline.”).
      2 Given the breadth of Plumides’s misconduct, we deem it unnecessary
to detail all of the many violations the Bar has alleged.

                                        2
contempt notice in one of those matters, resulting in his arrest and

jailing for five weeks; failed to appear at a calendar call in a traffic

court matter, which led to the suspension of the client’s license and

registration; attempted to pay filing fees for a client in a civil matter

with a check drawn on an account with insufficient funds; failed to

respond to his clients’ requests for information about their cases;

failed to timely respond to grievances filed with respect to all five

disciplinary matters; and failed to respond to the Notices of

Investigation filed in four of the matters. The one response to a

Notice of Investigation that Plumides did file was untimely and non-

responsive to the allegations against him. We agree with the State

Disciplinary Board that by this conduct Plumides violated Rules 1.1,

1.2 (a), 1.3, 1.15 (I)-(III), 8.4 (a) (4), and 9.3. The maximum sanction

for a violation of Rules 1.1, 1.2 (a), 1.3, 1.15 (I) - (III), or 8.4 (a) (4) is

disbarment, and the maximum sanction for a violation of Rule 9.3 is

a public reprimand.

      In aggravation of discipline, the Board properly looked to the

ABA Standards for Imposing Lawyer Sanctions, see In the Matter of

                                      3
Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996), and found that

numerous aggravating factors applied, but that no mitigating

factors were applicable. We agree that the following aggravating

factors apply here: prior disciplinary offenses, conduct displays

dishonest and selfish motives, a pattern of misconduct, multiple

offenses,    refusal     to   acknowledge    wrongfulness   of   conduct,

vulnerability of victim, substantial experience in the practice of law,

and indifference to making restitution. See ABA Standard 9.22 (a),

(b), (c), (d), (g), (h), (i), and (j).

      Having reviewed the record, we conclude that disbarment is

the appropriate sanction in this matter and is consistent with prior

cases disbarring lawyers who have engaged in a pattern of

abandoning clients and misusing client funds, and who have failed

to respond in disciplinary proceedings. See, e.g., In the Matter of

Rambeau, 302 Ga. 367 (806 SE2d 572) (2017); In the Matter of

Gibson, 297 Ga. 44 (771 SE2d 899) (2015). Accordingly, it is hereby

ordered that the name of George Michael Plumides be removed from

the rolls of persons authorized to practice law in the State of

                                         4
Georgia. Plumides is reminded of his duties pursuant to Bar Rule

4-219 (b).

     Disbarred. All the Justices concur.




                                 5